 Case: 4:20-cv-00538-SRC Doc. #: 22 Filed: 10/23/20 Page: 1 of 5 PageID #: 747




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 MANETIRONY CLERVRAIN,                           )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )             No. 4:20-CV-00538 SRC
                                                 )
 BRAD SCHIMEL,                                   )
                                                 )
                                                 )
                Defendant.                       )

                                   Memorandum and Order

       This closed case is before the court on self-represented plaintiff Manetirony Clervrain’s

notice of appeal, motion for leave to proceed in forma pauperis on appeal, and five pro se motions

for relief. Docs. 14-15, 17-21. On June 9, 2020, the Court dismissed this case for improper venue

and failure to state a claim. Docs. 6-7. On August 27, 2020, the Court denied four post-judgment

motions filed by Plaintiff, which were construed as motions to alter or amend the judgment. Doc.

13. Plaintiff has now filed five additional pro se motions titled: (1) “Motion for Marshall Services

and Compelling Needs Illegal Theory by the National Treatment Principal Act (‘NTPA’)” (Doc.

14); (2) “Motion for Compelling Within Reason(s) and Duty to Mitigating Undue Act(s) by the

National Treatment Principal Act (‘NTPA’)” (Doc. 15); (3) “Motion for Congressional Power and

Apex Disposition Concerns by Invoking the Detainee(s) Issues Freedom Treatment Act

(‘DIFTA’)” (Doc. 19); (4) “Motion for Consideration by Mitigating Undue Financial Burdens or

[‘En Banc’] by the ANT(s) Systematic Treaties Act (‘TASTA’)” (Doc. 20); and (5) “Motion for

Marshall Services and Compelling Needs Illegal Theory by the National Treatment Principal Act
    Case: 4:20-cv-00538-SRC Doc. #: 22 Filed: 10/23/20 Page: 2 of 5 PageID #: 748




(‘NTPA’)” (Doc. 21). 1 On the same date that Plaintiff filed the first two of these motions, he also

filed a notice of appeal and motion for leave to proceed in forma pauperis on appeal. Docs. 17-

18.

         “The filing of a notice of appeal . . . confers jurisdiction on the court of appeals and divests

the district court o[f] its control over those aspects of the case involved in the appeal.” Hunter v.

Underwood, 362 F.3d 468, 475 (8th Cir. 2004) (quoting Liddell v. Bd. of Educ., 73 F.3d 819, 822

(8th Cir. 1996) (quoted case omitted)). But filing a notice of appeal does not prevent a district

court from taking action in furtherance of the appeal or prevent it from hearing motions on

collateral matters to those at issue on appeal. Mahone v. Ray, 326 F.3d 1176, 1179 (11th Cir.

2003).

         It is unclear whether Plaintiff intends his five pro se motions to be brought under Rule

59(e) (motion to alter or amend the judgment) or Rule 60(b) (relief from judgment for mistake or

other reason). 2 Fed. R. Civ. P. 59(e), 60(b); see also Sanders v. Clemco Indus., 862 F.2d 161,

164–65, 168–69 (8th Cir. 1988) (discussing differences in characterizing unlabeled motion for

reconsideration as either under Rule 59(e) or Rule 60(b)). Rule 59(e) requires that any motion to

alter or amend judgment be filed no later than 28 days after entry of the judgment. The Court

issued its Order of Dismissal on June 9, 2020. Doc. 7. The five post-judgment motions currently

before the Court were all signed by Plaintiff between September 8-29, 2020. Docs. 14 at 13, 15 at




1
  Plaintiff’s motions docketed as numbers 14 and 21 have the same title and are nearly identical in content. However,
they were signed and mailed for filing by Plaintiff on different dates.
2
 In one of Plaintiff’s five motions he references both Rule 59(e) and 60(b); however, he does not state under which
Rule his motion is being brought, nor does he make legal arguments relevant to either Rule. See Doc. 19 at 11, 34.

                                                         2
    Case: 4:20-cv-00538-SRC Doc. #: 22 Filed: 10/23/20 Page: 3 of 5 PageID #: 749




7, 19 at 95, 20 at 20, 21 at 16. To the extent Plaintiff seeks relief under Rule 59(e), the Court

denies Plaintiff’s motions as untimely.

           Even if an appeal is already pending, a district court retains jurisdiction to deny a motion

for relief from a judgment or order brought under Rule 60(b), 3 because a denial is in furtherance

of the appeal. Hunter, 362 F.3d at 475. When presented with a Rule 60(b) motion after a notice

of appeal has been filed, the Eighth Circuit has explicitly instructed that a district court should

consider the motion and assess its merits. Id.

           Like the Complaint filed in this case, like the motions Plaintiff has filed in courts across

the country, and like the four prior motions to alter or amend already considered by the Court in

this matter, the five pro se motions currently before the Court are mostly incomprehensible,

incoherent, and irrelevant. Plaintiff’s arguments in these motions have no relation to the grounds

on which this case was dismissed – improper venue and failure to state a claim. In many instances,

the arguments in the motions are not even relevant to this case, referencing rulings from other

courts. Plaintiff’s motions fail to point to any mistake, newly discovered evidence, fraud, or other

reason justifying reconsideration of the Court’s judgment. After reviewing the grounds raised by

Plaintiff in these motions for reconsideration, the Court declines to provide Plaintiff with relief




3
    Federal Rule of Civil Procedure 60(b) states:
       On motion and just terms, the court may relieve a party or its legal representative from a final judgment,
       order, or proceeding for the following reasons:
      (1) mistake, inadvertence, surprise, or excusable neglect;
      (2) newly discovered evidence that, with reasonable diligence, could not have been discovered in time
           to move for a new trial under Rule 59(b);
      (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or misconduct by an
           opposing party;
      (4) the judgment is void;
      (5) the judgment has been satisfied, released, or discharged; it is based on an earlier judgment that has
           been reversed or vacated; or applying it prospectively is no longer equitable; or
      (6) any other reason that justifies relief.
                                                            3
 Case: 4:20-cv-00538-SRC Doc. #: 22 Filed: 10/23/20 Page: 4 of 5 PageID #: 750




from final judgment in this matter. Plaintiff is therefore not entitled to reconsideration of the

dismissal of his Complaint, and the Court denies his motions.

       When the Court dismissed this action, it certified in writing that an appeal from the

dismissal would not be taken in good faith. See Docs. 6 & 7; 28 U.S.C. § 1915(a)(3). As a result,

Plaintiff’s motion for leave to proceed in forma pauperis on appeal will also be denied.

       Finally, Plaintiff has abused the judicial process of this Court and has wasted the Court’s

limited resources by filing hundreds of pages of repetitious and frivolous post-judgment motions.

To prevent further wasting of the Court’s resources, the Court will prohibit Plaintiff from filing

any future documents or motions in this closed case, except for a notice of appeal or appellate

documents.

       Accordingly, the Court denies Plaintiff’s “Motion for Marshall Services and Compelling

Needs Illegal Theory by the National Treatment Principal Act (‘NTPA’)” [Doc. 14]; “Motion for

Compelling Within Reason(s) and Duty to Mitigating Undue Act(s) by the National Treatment

Principal Act (‘NTPA’)” [Doc. 15]; “Motion for Congressional Power and Apex Disposition

Concerns by Invoking the Detainee(s) Issues Freedom Treatment Act (‘DIFTA’)” [Doc. 19];

“Motion for Consideration by Mitigating Undue Financial Burdens or [‘En Banc’] by the ANT(s)

Systematic Treaties Act (‘TASTA’)” [Doc. 20]; and “Motion for Marshall Services and

Compelling Needs Illegal Theory by the National Treatment Principal Act (‘NTPA’)” [Doc. 21].

       The Court denies Plaintiff’s motion for leave to proceed in forma pauperis on appeal [Doc.

18].

       The Court further orders that Plaintiff shall, within thirty (30) days of the date of this Order,

either pay the $505 appellate filing fee or file a motion in the United States Court of Appeals for

the Eighth Circuit for leave to proceed in forma pauperis.
                                                  4
 Case: 4:20-cv-00538-SRC Doc. #: 22 Filed: 10/23/20 Page: 5 of 5 PageID #: 751




       The Court further orders that Plaintiff shall file any future documents or pleadings in

connection with his appeal directly with the United States Court of Appeals for the Eighth Circuit.

       The Court further orders that Plaintiff is prohibited from filing any future documents or

motions in this closed case, except for a notice of appeal or appellate documents.

       Finally, the Court orders that the Clerk of Court shall not file any motions or documents

from Plaintiff with the above case caption, with the exception of a notice of appeal or appellate

documents, and shall instead return such motions or documents to Plaintiff.

       Dated this 23rd day of October, 2020.




                                                STEPHEN R. CLARK
                                                UNITED STATES DISTRICT JUDGE




                                                5
